DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed Feb 3, 2021, with respect to claim 1 have been fully considered and are persuasive.  The Final Office Action of November 3, 2020 has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano (US 2020/0271786) in view of Geiss et al (US 2015/0092066, hereafter Geiss).

As per claim 1, Mano discloses an in-vehicle camera system including a far camera and a near camera, both of which capture an image ahead of a vehicle, the in-vehicle camera system comprising:
an electronic control unit configured to, during travel of the vehicle, determine whether an illumination of an image captured by the far camera(Figure 1 element 4B)  is abnormal as a result of an illumination change ahead of the vehicle (¶ 40 and 41); and
the electronic control unit being configured to, when electronic control unit determines that the illumination of the image captured by the far camera is abnormal, execute aperture control over the near camera (¶ 37 - 55).
However, Mano does not explicitly teach when determined that the illumination of the image capture by the far camera is abnormal, execute aperture control over the near camera.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Mano in view Geiss.  The advantage is an improvement in autofocus settings.

Allowable Subject Matter
Claim(S) 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487